Exhibit 10.23
SUBORDINATED LIMITED RECOURSE GUARANTY AGREEMENT
     This Subordinated Limited Recourse Guaranty Agreement (this “Guaranty”) is
made and entered into this 20th day of February, 2009, by and between each
signatory hereto identified as a Guarantor (each a “Guarantor” and collectively,
the “Guarantors”), in favor of BMO Capital Markets Corp. (“BCM”), as Collateral
Agent (the “Collateral Agent”) on behalf of the Secured Parties. Terms used
herein and not defined herein have the meaning set forth in the Receivables
Financing Agreement (as defined below) or the Security Agreement (as defined
below).
BACKGROUND
     Whereas, Palisades Acquisition XVI, LLC (the “Borrower”) entered into the
Receivables Financing Agreement, dated as of March 2, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Receivables Financing
Agreement”) among the Borrower, Palisades Collection, L.L.C., as servicer (the
“Servicer”), Fairway Finance Company, LLC (the “Lender”), BCM, as administrator,
the Collateral Agent and Bank of Montreal (“BMO”), as liquidity agent, pursuant
to which the Lender has advanced funds to the Borrower secured by the collateral
(the “Borrower Collateral”) identified in the Security Agreement, dated as of
March 2, 2007 (as amended supplemented or otherwise modified from time to time,
the “Security Agreement”).
     Whereas, in order to induce the Lender and the Collateral Agent to enter
into the Fourth Amendment to the Receivables Financing Agreement, dated as of
the date hereof, the Guarantors have agreed to enter into this Guaranty in favor
of the Collateral Agent, with recourse under this Guaranty being limited as set
forth in this Guaranty and a subordinated Guarantor Security Agreement dated as
of the date hereof among Guarantors and the Collateral Agent, as collateral
agent for the Secured Parties, (as amended, modified, supplemented and restated
from time to time, the “Guarantor Security Agreement”).
     Whereas, to obtain the consent of Guarantors’ existing senior secured
creditors to enter into the Guaranty and the Guarantor Security Agreement, the
Collateral Agent has agreed to enter into the Subordination and Intercreditor
Agreement of this date among the Collateral Agent, as collateral agent for the
Secured Parties, and Israel Discount Bank of New York, as collateral agent for
itself and the senior secured creditors (as amended, modified, supplemented and
restated from time to time, the “Intercreditor Agreement”; and, together with
this Guaranty and the Guarantor Security Agreement, the “Guarantor Security
Documents”).
     1. The Guarantors, jointly and severally, hereby unconditionally and
irrevocably guarantee payment of the principal and interest on all Loans under
the Receivables Financing Agreement and the Lender Note, including, without
limitation, all reasonable costs and expenses of enforcement and collection,
including attorneys’ fees of the Borrower to the Secured Parties under the
Receivables Financing Agreement and the other Transaction Documents (the
“Guaranteed Obligations”); provided however that the aggregate liability of all
of the Guarantors to the Secured Parties under the Guarantor Security Documents,
except as set forth in this

 



--------------------------------------------------------------------------------



 



Section 1 below, shall not exceed Eight Million and 00/100 Dollars ($8,000,000)
(the “Aggregate Liability”) and the Secured Parties’ sole recourse for any
Guaranteed Obligations shall be to the collateral (the “Collateral”) identified
in the Guarantor Security Agreement or to the extent provided in paragraph 2
below, a Letter of Credit; provided, further, notwithstanding anything to the
contrary in this Guaranty or in any other Transaction Document, so long as the
Intercreditor Agreement is in effect or any Senior Indebtedness has not been
Paid in Full, the Secured Parties shall not take any action to enforce any of
the obligations of any Guarantor (or otherwise seek any remedy or recourse)
under any Guarantor Security Document except in accordance with Section 7(a) of
the Intercreditor Agreement as in effect on the date hereof (or such revised
Section 7(a) after the date hereof that has been consented to by the Guarantors
in writing) (the “Standstill”). In addition, to the Aggregate Liability, the
Guarantors shall additionally be liable for (a) the reasonable costs and
expenses of enforcement and collection under the Guarantor Security Documents
(including, without limitation, reasonable attorneys’ fees) upon demand that
remains unsatisfied in full (subject to the Standstill) after thirty (30) days
and (b) if the Collateral Agent has taken action to exercise remedies with
respect to the Collateral, any amounts owed the Collateral Agent or the Secured
Party pursuant to Section 5(c) of the Guarantor Security Agreement.
     For purposes of this Agreement, “Senior Indebtedness” means Senior
Indebtedness as defined in the Intercreditor Agreement as in effect on the date
hereof or such revised definition after the date hereof that has been consented
to by the Guarantors in writing. For purposes of this Agreement, “Paid in Full”
means Paid in Full as defined in the Intercreditor Agreement as in effect on the
date hereof or such revised definition after the date hereof that has been
consented to by the Guarantors in writing.
     2. If a Guarantor provides an irrevocable stand-by letter of credit (a
“Letter of Credit”) issued by a financial institution with a rating of at least
A- by S&P and A3 by Moody’s in favor of the Collateral Agent, in form and
substance reasonably satisfactory to the Collateral Agent, the Administrator and
BMO, pursuant to which the Collateral Agent may draw on such Letter of Credit
under the same circumstances it may exercise its rights or remedies under the
Guarantor Security Agreement or in accordance with this Section 2, then the
recourse to Guarantors hereunder shall be reduced by the amount of such Letter
of Credit; provided, further, if such Letter of Credit is in an amount equal to
the Aggregate Liability, the guarantee provided hereunder by the Guarantors
shall be automatically released and the security interest and lien granted under
the Guarantor Security Agreement shall be released as set forth in the Guarantor
and Security Agreement; provided, however, that if such Letter of Credit is not
replaced at least 10 Business Days (i) prior to the expiration thereof or
(ii) after written notice to the Guarantors that the Letter of Credit Provider
is downgraded below A- by S&P or A3 by Moody’s (the “L/C Downgrade”), then the
Collateral Agreement may draw the full amount of such Letter of Credit to be
placed in a cash collateral account mutually acceptable to the Collateral Agent
and the Guarantors, under the exclusive control of the Collateral Agent and not
subject to any other security interest, that permits the investment in Permitted
Investments selected by the Collateral Agent (the “Cash Collateral Account”).
Notwithstanding the foregoing, if any Guarantor has suffered an Event of
Bankruptcy, the Collateral Agent shall not be required to notify the Guarantors
of such downgrade of the Letter of Credit Provider before drawing on such Letter
of Credit. The Collateral Agent and its directors, officers, agents or employees
shall not be liable for any loss incurred with respect to Permitted Investments.

2



--------------------------------------------------------------------------------



 



     3. Subject to the Intercreditor Agreement and other restrictions set forth
herein, Guarantors, jointly and severally, agree that the Guaranteed Obligations
shall be due and payable from the Collateral in accordance with the Guarantor
Security Agreement when the Guaranteed Obligations or any portion thereof is due
to be paid by the Borrower to the Collateral Agent or any Secured Party, whether
at stated maturity, by declaration, acceleration or otherwise. Such Collateral
Agent shall deposit amounts collected from the disposition of the Collateral
into the Collection Account for application in accordance with Section 4.2 of
the Receivables Financing Agreement. Notwithstanding the foregoing, Collateral
Agent, on behalf of the Secured Parties, shall not pursue any rights or remedies
against any Guarantor unless the Collateral Agent, in its sole discretion, has
determined that the value of the Borrower Collateral is less than the amount of
the Obligations under the Transaction Documents.
     4. Each Guarantor warrants to the Collateral Agent that: (i) no other
agreement, representation or special condition exists between such Guarantor and
the Collateral Agent or any Secured Party regarding the liability of such
Guarantor hereunder, nor does any understanding exist between such Guarantor and
the Collateral Agent or any Secured Party that the obligations of such Guarantor
hereunder are or will be other than as set forth herein; and (ii) as of the date
hereof, such Guarantor has no defense whatsoever to any action or proceeding
that may be brought to enforce this Guaranty.
     5. So long as any Obligations are outstanding (which, for purposes of
clarification, means until the Obligations are indefeasibly paid in full in
cash), each Guarantor subordinates, in favor of the Collateral Agent, any of the
following rights of such Guarantor against the Borrower: (i) any right of such
Guarantor to be subrogated in whole or in part to any right or claim with
respect to any Obligations or any portion thereof to the Collateral Agent or any
Secured Party which might otherwise arise from payment by such Guarantor to the
Collateral Agent or any Secured Party on the account of the Obligations or any
portion thereof; and (ii) any right of such Guarantor to require the marshalling
of assets of the Borrower or any other Person which might otherwise arise from
payment by such Guarantor to the Collateral Agent or any Secured Party on
account of the Obligations or any portion thereof. If any amount shall be paid
to such Guarantor in violation of the preceding sentence, such amount shall be
deemed to have been paid to such Guarantor for the benefit of, and held in trust
for the benefit of, the Collateral Agent and shall forthwith be paid to the
Collateral Agent to be credited and applied upon the Obligations, whether
matured or unmatured, in accordance with the terms of the Receivables Financing
Agreement. Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Receivables
Financing Agreement and that the waivers set forth in this Section 5 are
knowingly made in contemplation of such benefits.
     6. Except as set forth in the last sentence of Section 3 above, each
Guarantor waives promptness and diligence by the Collateral Agent or any Secured
Party with respect to its rights under the Receivables Financing Agreement or
any of the other Transaction Documents, including, but not limited to, this
Guaranty.
     7. Each Guarantor waives any and all notice with respect to: (i) acceptance
by the Collateral Agent or any Secured Party of this Guaranty; (ii) the
provisions of any note,

3



--------------------------------------------------------------------------------



 



instrument or agreement relating to the Guaranteed Obligations; and (iii) any
default in connection with the Guaranteed Obligations.
     8. Each Guarantor waives any presentment, demand, notice of dishonor or
nonpayment, protest, and notice of protest in connection with the Guaranteed
Obligations.
     9. Each Guarantor agrees that the Collateral Agent or any Secured Party may
from time to time and as many times as the Collateral Agent or any Secured
Party, in its sole discretion, deems appropriate, do any of the following
without notice to such Guarantor and without adversely affecting the validity or
enforceability of this Guaranty: (i) release, surrender, exchange, compromise,
or settle the Guaranteed Obligations or any portion thereof; (ii) change, renew,
or waive the terms of the Guaranteed Obligations or any portion thereof;
(iii) change, renew, or waive the terms, including without limitation, the rate
of interest charged to the Borrower or Guarantors, of any note, instrument, or
agreement relating to the Guaranteed Obligations or any portion thereof;
(iv) grant any extension or indulgence with respect to the payment to the
Collateral Agent or any Secured Party of the Guaranteed Obligations or any
portion thereof; (v) enter into any agreement of forbearance with respect to the
Guaranteed Obligations or any portion thereof; (vi) release, surrender, exchange
or compromise any security held by the Collateral Agent or any Secured Party for
the Guaranteed Obligations; (vii) release any Person who is a guarantor or
surety or who has agreed to purchase the Guaranteed Obligations or any portion
thereof; and (viii) release, surrender, exchange or compromise any security or
Lien held by the Collateral Agent or any Secured Party for the liabilities of
any Person who is a guarantor or surety for the Guaranteed Obligations or any
portion thereof. Each Guarantor agrees that the Collateral Agent or any Secured
Party may do any of the above as it deems necessary or advisable, in its sole
discretion, without giving any notice to Guarantors, and that Guarantors will
remain, jointly and severally, liable for full payment to the Collateral Agent
of the Guaranteed Obligations.
     10. Each Guarantor agrees to be jointly and severally bound by the terms of
this Guaranty and jointly and severally liable under this Guaranty subject to
the limitations of liability herein. As a result of such liability, each
Guarantor acknowledges that the Collateral Agent may, in its sole discretion,
elect to enforce this Guaranty for the total Guaranteed Obligations against any
Guarantor without any duty or responsibility to pursue any other Guarantor or
any other Person (except as set forth in Section 3 above) and that such an
election by the Collateral Agent shall not be a defense to any action the
Collateral Agent or any Secured Party may elect to take against a Guarantor.
     11. Subject to the terms of the Intercreditor Agreement and the limitations
set forth in this Guaranty, if any amount owing hereunder shall have become due
and payable (by acceleration or otherwise), the Collateral Agent shall have the
right, at any time and from time to time to the fullest extent permitted by law,
in addition to all other rights and remedies available to it, without prior
notice to Guarantors, to set-off against and to appropriate and apply to such
due and payable amounts all funds held in the Cash Collateral Account. Subject
to the limitations set forth in this Guaranty, such right shall exist whether or
not the Collateral Agent or any Secured Party shall have given notice or made
any demand hereunder or under any of the Loan Notes or Transaction Documents,
and regardless of the existence or adequacy of any collateral, guarantee or any
other security, right or remedy available to the Collateral Agent or

4



--------------------------------------------------------------------------------



 



any Secured Party. Each Guarantor hereby consents to and confirms the foregoing
arrangements, and confirms the Collateral Agent’s rights of set-off.
     12. Each Guarantor recognizes and agrees that the Borrower, after the date
hereof, may incur additional obligations, fees and expenses to the Collateral
Agent and each Secured Party under the Receivables Financing Agreement,
refinance existing Guaranteed Obligations or pay existing Guaranteed Obligations
and subsequently incur additional indebtedness to the Collateral Agent and each
Secured Party under the Receivables Financing Agreement, and that in any such
transaction, even if such transaction is not now contemplated, the Collateral
Agent and each Secured Party will rely in any such case upon this Guaranty and
the enforceability thereof against Guarantor and that this Guaranty shall remain
in full force and effect with respect to such future indebtedness of the
Borrower to the Collateral Agent and each Secured Party and such indebtedness
shall for all purposes constitute Guaranteed Obligations.
     13. Each Guarantor further agrees that, if at any time all or any part of
any payment, from whomever received, theretofore applied by the Collateral Agent
or any Secured Party to any of the Guaranteed Obligations is or must be
rescinded or returned by the Collateral Agent or any Secured Party for any
reason whatsoever including, without limitation, the insolvency, bankruptcy or
reorganization of Guarantor, such liability shall, for the purposes of this
Guaranty, to the extent that such payment is or must be rescinded or returned,
be deemed to have continued in existence, notwithstanding such application, and
this Guaranty shall continue to be effective or be reinstated, as the case may
be, as to such liabilities, all as though such application had not been made.
     14. Each Guarantor agrees that no failure or delay on the part of the
Collateral Agent or any Secured Party to exercise any of its rights, powers or
privileges under this Guaranty shall be a wavier of such rights, powers or
privileges or a waiver of any default, nor shall any single or partial exercise
of any of the Collateral Agent’s or any Secured Party’s rights, powers or
privileges preclude other or further exercise thereof or the exercise of any
other right, power or privilege or be construed as a waiver of any default. Each
Guarantor further agrees that no waiver or modification of any rights of the
Collateral Agent or any Secured Party under this Guaranty shall be effective
unless in writing and signed by the Collateral Agent. Guarantor further agrees
that each written waiver shall extend only to the specific instance actually
recited in such written waiver and shall not impair the rights of the Collateral
Agent or any Secured Party in any other respect.
     15. Subject to the terms of the Intercreditor Agreement and the limitations
set forth in this Guaranty, each Guarantor, jointly and severally,
unconditionally agrees to pay all costs and expenses, including attorney’s fees,
incurred by the Collateral Agent or Secured Party in enforcing this Guaranty
against any Guarantor.
     16. Each Guarantor acknowledges that in addition to binding itself to this
Guaranty, at the time of execution of this Guaranty the Collateral Agent offered
to such Guarantor a copy of this Guaranty in the form in which it was executed
and that by acknowledging this fact such Guarantor may not later be able to
claim that a copy of the Guaranty was not received by it.

5



--------------------------------------------------------------------------------



 



     17. Each Guarantor agrees that this Guaranty shall be binding upon such
Guarantor, and its successors and assigns; provided, however, that such
Guarantor may not assign or transfer any of its rights and obligations hereunder
or any interest herein. Each Guarantor further agrees that (i) this Guaranty is
freely assignable and transferable by the Collateral Agent in connection with
any assignment or transfer of the Guaranteed Obligations in accordance with the
terms of the Receivables Financing Agreement and (ii) this Guaranty shall inure
to the benefit of the Collateral Agent and each Secured Party, and their
successors and assigns. The Secured Parties shall be third-party beneficiaries
hereof (provided, for purposes of clarification, that any obligations and
limitations on the rights of the Collateral Agent hereunder shall likewise apply
in full to the Secured Parties). No amendment, waiver or other modification of
any provision of this Guaranty, and no consent to any departure by any Guarantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Collateral Agent, and then such amendment, waiver,
modification or consent shall be effective only in the specific instance and for
the specific purpose for which given.
     18. Subject to the limitations set forth above in this Guaranty, each
Guarantor agrees that if any Guarantor fails to perform any covenant or
agreement hereunder or if there occurs a Termination Event under the Receivables
Financing Agreement, all or any part of the Guaranteed Obligations may be
declared to be forthwith due and payable (and, in the case of a Termination
Event described in Section 10.1.4 of the Receivables Financing Agreement, the
Guaranteed Obligations shall be immediately due and payable) jointly and
severally by the Guarantors, in any case without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived.
     19. Subject to the limitations set forth in the Intercreditor Agreement and
above in this Guaranty, each Guarantor agrees that the enumeration of the
Collateral Agent’s and each Secured Party’s rights and remedies set forth in
this Guaranty is not intended to be exhaustive and the exercise by the
Collateral Agent or any Secured Party of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative
and shall be in addition to any other right or remedy given hereunder or under
any other agreement among the parties to the Transaction Documents and the
Guarantor Security Agreement, dated as of the date hereof, as amended
supplemented or otherwise modified from time to time or which may now or
hereafter exist at law or in equity or by suit or otherwise.
     20. Each Guarantor agrees that all notices, statements, requests, demands
and other communications under this Guaranty shall be given to such Guarantor at
the address set forth below their respective names on the signature page hereof
in the manner provided in Section 15.3 of the Receivables Financing Agreement.
     21. (a) Each Guarantor agrees that the provisions of this Guaranty are
severable, and in an action or proceeding involving any state or federal
bankruptcy, insolvency or other law affecting the rights of creditors generally:
          (i) if any clause or provision shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any

6



--------------------------------------------------------------------------------



 



manner affect such clause or provision in any other jurisdiction, or any other
clause or provision in this Guaranty in any jurisdiction.
          (ii) if this Guaranty would be held or determined to be void, invalid
or unenforceable on account of the amount of Guarantor’s aggregate liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the aggregate amount of such liability shall, without any
further action by the Collateral Agent, any Secured Party, such Guarantor or any
other Person, be automatically limited and reduced to the highest amount which
is valid and enforceable as determined in such action or proceeding.
          (b) If the guarantee by a Guarantor of the Guaranteed Obligations is
held or determined to be void, invalid or unenforceable, in whole or in part,
such holding or determination shall not impair or affect the validity and
enforceability of any clause or provision not so held to be void, invalid or
unenforceable against such Guarantor.
     22. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICT OF LAWS
PRINCIPLES OTHER THAN THOSE SET FORTH IN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.
     23. EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS GUARANTY, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF THE COLLATERAL AGENT, ANY SECURED PARTY OR ANY OTHER AFFECTED PARTY.
EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE OTHER PARTIES ENTERING INTO THIS GUARANTY AND EACH
SUCH OTHER TRANSACTION DOCUMENT.
     24. Each Guarantor hereby agrees that it will not institute against the
Borrower, or join any Person in instituting against the Borrower, any insolvency
proceeding (namely, any proceeding of the type referred to in the definition of
Event of Bankruptcy) until one year and one day after the date, on which the
Loan and all other Obligations have been paid in full. The provisions of this
Section 24 shall survive the termination hereof.
     25. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FEDERAL
COURT SITTING IN NEW YORK, NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
GUARANTY, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO

7



--------------------------------------------------------------------------------



 



IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS GUARANTY OR ANY DOCUMENT
RELATED HERETO.
     26. Capitalized terms used herein but not otherwise defined shall have the
meaning set forth in the Receivables Financing Agreement.
(signature page follows)

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantors intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

                  Asta Funding Acquisition I, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
     
 
       
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Asta Funding Acquisition II, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue    
 
  Englewood Cliffs, NJ 07632    
 
                Asta Funding Acquisition IV, LLC, as a
Guarantor      
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    

S-1



--------------------------------------------------------------------------------



 



             
 
                Palisades Collection, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Palisades Acquisition I, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Palisades Acquisition II, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    

S-2



--------------------------------------------------------------------------------



 



             
 
                Palisades Acquisition IV, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Palisades Acquisition V, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Palisades Acquisition VI, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
           

S-3



--------------------------------------------------------------------------------



 



             
 
                Palisades Acquisition VII, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager           Address for Notices:         210 Sylvan Avenue    
    Englewood Cliffs, NJ 07632    
 
                Palisades Acquisition VIII, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Palisades Acquisition IX, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
           

S-4



--------------------------------------------------------------------------------



 



                  Palisades Acquisition X, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Palisades Acquisition XI, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Palisades Acquisition XII, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    

S-5



--------------------------------------------------------------------------------



 



                  Palisades Acquisition XIII, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern
 
       
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Palisades Acquisition XIV, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Palisades Acquisition XV, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
           

S-6



--------------------------------------------------------------------------------



 



                  Palisades Acquisition XVII, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Palisades Acquisition XVIII, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Cliffs Portfolio Acquisition I, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
           

S-7



--------------------------------------------------------------------------------



 



                  Sylvan Acquisition I, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Asta Funding, Inc., as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Computer Finance, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    

S-8



--------------------------------------------------------------------------------



 



                  Astafunding.com, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Asta Commercial, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Citizens Lending Group, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manger    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    

S-9



--------------------------------------------------------------------------------



 



                  Ventura Services, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    
 
                Option Card, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager           Address for Notices:         210 Sylvan Avenue    
    Englewood Cliffs, NJ 07632    
 
                Vativ Recovery Solutions, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:         210 Sylvan Avenue         Englewood
Cliffs, NJ 07632    

S-10



--------------------------------------------------------------------------------



 



Accepted as of the date:
BMO CAPITAL MARKETS CORP.,
as Collateral Agent
By: /s/ John Pappano                                                    
Name: John Pappano
Title: Managing Director

S-11